Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 are pending. Claim 1 has been amended. The objection to claim 1 is withdrawn in view of the amendment. The rejection of claim 6 under 35 USC 112b is withdrawn in view of the amendment. The prior art rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platsch (US 2002/0020461) in view of Swartz (US 2018/0264732).
Platsch discloses a powder refill sub-system comprising: a sensor (level sensor 136, [0090], Fig. 1) sensing a powder quantity in a powder trough (powder dispensing vessel 134, [0090], Fig. 1), the sensor coupled to a control system that activates a regulated air flow when the powder quantity is sensed to be below a threshold (signal line 38 to supply controller 38 to activate solenoid valve 60 which in turn supply powder along main body line 54, [0071] [0090] [0129], Fig. 1); a powder delivery system connected to the regulated air flow comprising a powder bottle with an orifice (intermediate powder supply container 40 with orifice connecting to powder feed line 70 via central pressure line 56 off of micropore body main line 54, [0071] [0074], Fig. 1), a regulated air flow inward connection comprising a porous surface with porosity finer than particulate matter of the powder (micropore bodies 52 with pore size smaller than powder 14 grain size which receive air, [0070], Fig. 1), and an outward connection configured to contain and deliver a powder aerosol (micropore body main line 54 to central pressure line 56 delivering aerosolized powder through powder feed line 70, [0071] [0074] [0106], Fig. 1); a powder collecting bowl disposed between the powder delivery system and the powder trough (lowest point of bottom wall 51, [0074] Fig. 1); such that air supply through to the porous surface conveys a powder aerosol into a the powder collecting bowl when the sensor detects that the powder quantity is below the threshold ([0074] [0090] [0106] [0129]).
Platsch teaches a method substantially as claimed. Platsch does not disclose that it is for a composite-based additive manufacturing (CBAM) system.
However, in the same field of endeavor of refilling powder to deliver for additive manufacturing ([0002-03]), Swartz teaches a composite-based additive manufacturing (CBAM) system ([0009])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Platsch to deliver powder in a CBAM system because [0003-04] of Swartz teaches that CBAM provides a broader materials palette and faster build speeds.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platsch (US 2002/0020461) in view of Swartz (US 2018/0264732) as applied to claim 1 above, and further in view of Elgar (US 2018/0281284).
Regarding claim 3, Platsch as modified teaches an air valve (solenoid valve 60, [0071] [0106], Fig. 1), a valve (main shut-off valve 64, [0072]), and a pressure regulator (throttle valve 58, [0071], Fig. 1) that creates the regulated air flow ([0071] [0106]).  
Platsch as modified teaches a system substantially as claimed. Platsch does not teach a pinching valve.
However, in the same field of endeavor of a powder based additive manufacturing driven by gas ([0010] [0039]), Elgar teaches a pinch valve ([0153]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shut-off valve 64 of Platsch to be a pinch valve because [0153] of Elgar teaches that many types of valves may be used in this technical context, including a pinch valve. Accordingly, the type of valve is an art recognized equivalence.
Regarding claim 4, Platsch as modified teaches wherein regulated air flow commences by the air valve and the pinching valve both opening in response to the sensor detecting powder in the trough below the threshold (flow requires an open shut-off valve 64 and solenoid valve 60 and they are opened for flow when signaled for by level sensor 136, [0074] [0090] [0106] [0129]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platsch (US 2002/0020461) in view of Swartz (US 2018/0264732) as applied to claim 1 above, and further in view of Chanclon Fernandez (US 2019/0084231).
Regarding claim 5, Platsch as modified teaches first tubing connecting the regulated airflow to the inward connection (main line 54, [0071]), and second flexible tubing connecting the outward connection to the powder collecting bowl (conveying line 70 is flexible, [0074] claim 43).  
Platsch as modified teaches a system substantially as claimed. Platsch is silent as to the flexibility of main line 54 (first tubing).
However, in the same field of endeavor of a powder based additive manufacturing ([0003]), and solving the same problem of transporting gas without powder, Chanclon Fernandez teaches a first flexible tubing ([0085]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified main line 54 of Platsch to be a flexible tube because [0085] of Chanclon Fernandez Elgar teaches that a tube transporting gas for a powder based additive manufacturing system may be rigid or flexible. Accordingly, the rigidity or flexibility of the tube is an art recognized equivalence.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platsch (US 2002/0020461) in view of Swartz (US 2018/0264732) in view of Chanclon Fernandez (US 2019/0084231) as applied to claim 5 above, and further in view of Michael (US 2015/0151319).
Regarding claim 6, Platsch as modified teaches a system substantially as claimed. Platsch does not disclose wherein the second flexible tubing comprises at least one bleed-in fitting for keeping powder contained therein in a suspended state.
However, in the same field of endeavor of conveying powder from a powder container (title, abstract), Michael teaches wherein the second flexible tubing comprises at least one bleed-in fitting for keeping powder contained therein in a suspended state (concentric outer fluidizing air tube 75 constitutes a bleed-in fitting, [0085]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified conveying line 70 of Platsch to have fluidizing air tube 75 of Michael as a fitting because air tube 75 helps to suspend and more easily convey powder traveling through a tube under pressure (pneumatically).
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites “wherein the powder delivery system includes a powder container holder comprising: a mounting plate; a trigger/slider with gravity locking feature and container constraining surfaces; a dead weight; a false cap; and the powder container holder having an operational state and a refill state, wherein 7flipping the mounting plate over changes from the operation state to the replacement state and flipping the mounting plate over again changes from the replacement state to the operational state, wherein, in the operational state, the dead weight falls into a depression locking the trigger/slider, and in the replacement state, the dead weight moves out of the depression releasing the trigger/slider; the false cap constructed to attach to a powder container in the replacement state when a trigger on the trigger/slider is pulled.”
The detailed structure of the powder container holder, as recited, is not found in the available prior art. Further, Platsch could not be modified to include such a powder container holder.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive.
Applicant argues that the sidewalls of powder supply container 40 and bottom wall 51 of Platsch cannot be cited as separate components mapping onto the powder bottle with an orifice and powder trough, respectively. In support, Applicant argues that without bottom wall 51, powder supply container 40 would not function as a container. This argument is not persuasive because without the structures below the powder bottle in Applicant’s sub-system, it also would not be functional with powder simply falling out. That these components in Platsch are integral rather than separate is not a ground for patentability. See MPEP 2144.04(V)(C).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Note that the only revision to the rejection is based on the amendment, with the typo similarly fixed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726